Barker, J.
• The tenant’s title seems to have been founded upon the foreclosure of a forged mortgage purporting to have *164been made by the demandant’s grantor. The trial was before the Chief Justice of the Superior Court without a jury and resulted in a finding for the demandant in which his damages were assessed in the sum of $400. Judgment was not at once entered on the finding because of the tenant’s motion for a new trial. The tenant made a suggestion of improvements and his claim for compensation for them- and the demandant’s claim for additional damages on account of the tenant’s continued occupation of the premises during the pendency of his motion for a new trial were referred to an assessor, whose report was confirmed and allowed by the court and judgment entered thereon, the tenant excepting. The bill of exceptions was entered in this court and argued for the demandant. The tenant did not argue but obtained leave to file a brief and has filed none. Upon examining his bill of exceptions the only questions which seem to be raised are whether he can be allowed for improvements made after the bringing of the writ of entry, and whether the demandant can have damages for the tenant’s continued use of the premises after the finding. The first question is governed by Harris v. Marblehead, 10 Gray, 40, which holds that no claim can be made for improvements made during the pendency of the controversy. The assessment included in the finding of the Chief Justice was of damages to the date of the finding. As possession was withheld thereafter pending the tenant’s motion for a new trial, it was right to award further damages, in order to charge the tenant with the clear rep tal value of the premises for the time during which he was in possession thereof. Pub. Sts. c. 173, § 14.
The exceptions are frivolous and appear to have been intended for delay. Double costs are awarded against the tenant from the time when they were alleged, and interest from the same time at the rate of twelve per cent a year upon the damages.

Exceptions overruled.